Citation Nr: 1236849	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 15, 2003 for an award of a 100 percent schedular rating for service-connected psychotic disability.    

2.  Whether the Veteran is competent for the purpose of the receipt of direct payment of VA disability compensation benefits.  


REPRESENTATION

Appellant (Veteran) represented by:    Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1979 to July 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the VA RO in Oakland, California, which, in pertinent part, denied an effective date earlier than November 29, 2004 for service connection for psychosis (NOS, due to in-service head trauma, headaches, and tinnitus), and which proposed adjudication that the Veteran was incompetent to handle disbursement of VA funds, which was finalized by rating decision dated in February 2006 that found the Veteran was incompetent.  

In a January 2011 decision, the Board granted the Veteran's appeal for an effective date (earlier than November 29, 2004) for an award of a 100 percent schedular rating for a service-connected psychotic disability, granting an "effective date" of December 15, 2003 for the increased 100 percent rating.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2012 Joint Motion, the parties to this matter requested a remand of that part of the Board's January 2011 decision to the extent it did not find an effective date warranted for the 100 percent rating for the service-connected psychotic disability earlier than December 15, 2003.  In a February 2012 Order, the Court partially vacated the January 2011 Board decision to the extent it did not find an effective date warranted for the 100 percent rating for the service-connected psychotic disability earlier than December 15, 2003, and remanded the remaining aspect of the issue to the Board.

The September 2003 IHP raised a claim for "increased rating."  The 100 percent rating assigned in the October 2005 rating decision on appeal (from November 2004) and the 100 percent rating assigned from December 15, 2003 by the Board derived from the increased rating claim.  The effect of these adjudications was that the 100 percent rating was staged from December 15, 2003, a period subsequent to the beginning of the increased rating period in September 2003.  The Veteran timely expressed disagreement with the beginning of the stage of the 100 percent rating (the 70 percent stage).  Whether the disagreement is characterized in terms of disagreement with the denial of increased rating in excess of 70 percent for the early period of increased rating (whether an increased rating is warranted prior to December 15, 2003), or as an "earlier effective date for the 100 percent rating," the legal effect is the same, and the analysis of when entitlement arose to the 100 percent rating is also essentially the same as the date entitlement arose is based on the evidence that shows the increase to 100 percent, including during the one year period prior to receipt of claim for increased rating.  Nevertheless, because the Board has previously characterized the issue as one of entitlement to an effective date earlier than December 15, 2003 for an award of a 100 percent schedular rating for service-connected psychotic disability, and that is how the issue was appealed to the Court and agreed to in the Joint Motion, the Board continues to characterize the issue as one for "earlier effective" date for 100 percent rating.

The issue regarding competency is addressed in the REMAND portion of the decision below and is REMANDED to the RO in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in June 2000, a 70 percent rating was assigned for a psychotic disability (NOS, due to in-service head trauma, with headaches and tinnitus) effective February 21, 1992.  

2.  The Veteran was notified of the June 2000 RO rating decision and of his appellate rights; the Veteran filed a June 2001 notice of disagreement against the June 2000 RO decision to effective date for service connection and initial rating assigned; the RO issued a statement of the case in February 2003 addressing the effective date for service connection and rating; the Veteran did not file a timely substantive appeal; therefore, the June 2000 RO decision as to rating and effective date for service connection became final.  

3.  An Informal Hearing Presentation dated on September 8, 2003, which was submitted directly to the Board, constituted a claim for increased rating for the service-connected psychotic disability. 

4.  Entitlement to a 100 percent disability rating arose on December 15, 2003. 

5.  In a January 2011 decision, the Board granted an effective date of December 15, 2003 for the 100 percent rating for a psychotic disability.

6.  The one and only notice of disagreement to the June 2000 rating decision was received in June 2001; the Informal Hearing Presentation dated on September 8, 2003, which was submitted directly to the Board, was not a notice of disagreement to the June 2000 rating decision.  

7.  The Informal Hearing Presentation dated on September 8, 2003, which was submitted directly to the Board, was not a timely substantive appeal to the June 2000 rating decision.  

8.  The Informal Hearing Presentation dated on September 8, 2003 did not constitute a notice of disagreement with the February 2003 DRO decision (finding clear and unmistakable error) to assign an effective date of February 11, 1992 for the effective date of grant of service connection for service-connected psychotic disability. 

  
CONCLUSION OF LAW

The criteria for an effective date earlier than December 15, 2003, for a 100 percent rating for service-connected psychotic disability (NOS, due to in-service head trauma, with headaches and tinnitus), have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code (DC) 9304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date Laws and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  In cases involving increases, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim for increase.  
38 C.F.R. § 3.400(o)(2).  

For cases involving service connection, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  Id.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) provided significant legal precedent with regard to the adjudication of claims for an earlier effective date for a VA benefit already granted, where there is of record a prior final RO decision or Board decision which considered and denied a claim for that identical benefit.  In Rudd, the claimant sought benefits that included earlier effective dates for the awards of service connection for various disabilities.  A previous rating decision that assigned an effective date for a grant of service connection became final.  

The Court further indicated that under the established law there were only two available means by which, in pursuing earlier effective date claims, a veteran could attempt to overcome the finality of a previous RO decision that assigned the effective dates for service connection - through a request for revision of those decisions based on an allegation of CUE, or claim to reopen them based upon new and material evidence.  Of those two, because the proper effective date for an award based on a claim to reopen cannot be earlier than the date that claim was received (under 38 U.S.C. § 5110(a)), only a request for revision of the former decisions premised on CUE could result in the assignment of an earlier effective date.  In Rudd, the veteran had not argued at any point that his request for an earlier effective date should be construed as a motion to revise based on CUE.  The Court concluded that the only remaining possibility was that the veteran's claims each were to be processed as a "freestanding claim" for earlier effective dates - but such a possibility would vitiate the rule of finality, as it applied to the previous final RO rating decisions.  Because the claimant had not raised a proper claim for the earlier effective date sought, the Court determined that there was no basis for consideration of a veteran's effective date claims on the merits, and that the claims must be dismissed. 

Earlier Effective Date for a 100 Percent Rating for a Psychotic Disability 

In the February 2012 Joint Motion, the parties to this matter agreed that additional discussion was necessary regarding the significance of an Informal Hearing Presentation (IHP) (dated September 8, 2003) submitted to the Board by the Veteran's representative at that time, Paralyzed Veterans of America (PVA).  The Joint Motion agreed that the IHP could be construed as a claim for increased rating for the service-connected psychotic disability, which might then affect the assignment of the 100 percent schedular rating.  

In addressing the significance of the September 2003 IHP, the Board will begin with a review of the procedural history in this case.  Service connection for a psychotic disability (NOS, due to in-service head injury, with headaches and tinnitus due to head trauma) was granted by the RO in a June 2000 rating decision.  A 70 percent disability rating was assigned at that time, effective February 21, 1992.  

In June 2001, the Veteran filed a notice of disagreement (NOD) contesting the assigned effective date for the award of service connection, and the assigned initial disability rating.  In a Statement of the Case (SOC) by a Decision Review Officer (DRO), decided in February 2003 and mailed to the Veteran in March 2003, the Veteran's appeal for a higher initial rating was denied, and his appeal for an earlier effective date for the award of service connection for a psychotic disability was granted in part.  The DRO found February 11, 1992, rather than February 21, 1992, an appropriate effective date for service connection.  

As explained further in this decision, the Veteran did not file a timely substantive appeal in response to the February 2003 SOC.  As such, the June 2000 decision became final as to both the effective date for the grant of service connection and the initial disability rating of 70 percent for the service-connected psychotic disability.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).    

In September 2003, the Veteran's representative submitted to the Board an IHP, which constituted an increased rating claim.  In the September 2003 IHP submitted, the Veteran's representative argued that an "increased evaluation" was warranted for the service-connected psychotic disability, which was then rated as 70 percent disabling.  As further explained below, the Board finds that the IHP, by its own language and context, as well as timing of receipt, constituted to a new claim for increased rating (in excess of 70 percent) for the service-connected psychotic disability.  

In a May 2012 letter, the Veteran's attorney argues that the September 2003 IHP was more than a mere claim for increased rating.  In so doing, the Veteran's attorney goes beyond what was stipulated to in the February 2012 Joint Motion.  In the Joint Motion, the Veteran's attorney agreed that "an informal claim may have been submitted by Appellant and his representative, PVA, on September 8, 2003, where PVA provided argument that Appellant's evaluation for a psychotic condition should be increased to 100 percent, and which was contained in Appellant's NOD."  In the Joint Motion, the Veteran's attorney further agreed that, "the Board, on remand, should discuss the September 2003 communication ... and whether the informal claim constitutes a testimonial document submitted prior to December 15, 2003, for an increased rating for Appellant's service-connected psychosis."  The crux of the agreement leading to the Joint Motion was that the Board should determine whether the September 2003 IHP from PVA was a claim for increased rating, and if so, whether the September 2003 claim for increase warranted a rating increase to 100 percent at any time between September 8, 2002 (one year prior to receipt of claim for increased rating) and December 15, 2003.  38 C.F.R. § 3.400(o)(2).  

In the May 2012 letter, however, the Veteran's attorney expands on the consensus reached in the February 2012 Joint Motion and urges findings that are inconsistent with the Court's established precedents regarding what constitutes a NOD and timeliness for a NOD and a substantive appeal.  38 U.S.C.A. § 7105 establishes generally a series of "very specific, sequential procedural steps that must be carried out by a claimant and the RO . . . before a claimant may secure 'appellate review' by the BVA."  Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  There is a "clear and unambiguous statutory and regulatory scheme which requires the filing of both an NOD and a formal appeal . . . Appellate review of an RO decision is initiated by an NOD and completed by a substantive appeal after a statement of the case is furnished."  Roy v. Brown, 5 Vet. App. 554, 555 (1993).  In the May 2012 statement, the Veteran's attorney argues that the September 2003 IHP was a timely NOD on the February 2003 SOC, which necessitates issuance of an SOC.  The attorney even argues that the claim addressed in the February 2003 SOC, which is based on the RO rating decision from June 2000, is still on appeal from the early 1990s.  

The Board will address the contentions, namely, whether the September 2003 IHP from PVA can be construed as an NOD on the June 2000 RO rating decision, as a substantive appeal following the February 2003 SOC, or as a NOD on the February 2003 SOC (and associated DRO decision).  

Whether September 2003 IHP was a NOD to the June 2000 RO Rating Decision

In June 2001, the Veteran filed a timely NOD to the June 2000 RO rating decision.  In that NOD, he communicated his disagreement with the June 2000 decision that granted service connection for a psychotic disability, disagreeing with the initial rating assigned for the psychotic disability (70 percent) and with the effective date for the finding of service connection for the psychotic disability.  The June 2001 NOD constituted the one and only NOD as to the effective date for service connection and initial rating questions.  See Garlejo v. Brown, 10 Vet. App. 229 (1997) (stating that there can be only one valid NOD as to a particular claim, extending to all subsequent RO and BVA adjudication on the same claim until a final RO or BVA decision has been rendered in that matter, or appeal has been withdrawn by veteran); Phillips v. Brown, 10 Vet. App. 25 (1997) (stating that there can be only one valid NOD as to particular claim until VA RO or BVA decision has been rendered in that matter, or appeal has been withdrawn by claimant). 

The February 2003 DROs decision, encased within the February 2003 SOC and mailed to the Veteran in March 2003, was a SOC - not a rating decision - that was rendered in response to the Veteran's June 2001 NOD.  The February 2003 SOC addressed in full each of the Veteran's points of disagreement noted in the June 2001 NOD - his disagreement with the assigned initial rating and his disagreement with the assigned effective date for the award of service connection.  As such, any disagreement that may have been expressed in the September 2003 IHP, with regard to the February 2003 SOC, was redundant and of no procedural significance, as a NOD had already been filed to the initial rating and effective date determinations.  See Hamilton v. Brown, 4 Vet. App. 528 (1993), aff'd 39 F.3d 1574 (Fed Cir. 1994) (holding that no subsequent NOD may be found as to claim with respect to denial of which an NOD has been filed); Herndon v. Principi, 311 F.3d 1121 (Fed. Cir. 2002) (finding that the RO issued statutorily adequate SOC after veteran filed a NOD). 

At the time of the September 2003 IHP, the Veteran had already filed a timely NOD on the initial rating and earlier effective date questions.  38 C.F.R. §§ 20.201, 20.300, 20.302 (2011).  To perfect an appeal following the February 2003 SOC, of the June 2000 RO rating decision and the issues addressed in the subsequent February 2003 SOC, a timely substantive appeal was required.  

Whether September 2003 IHP was Substantive Appeal
to June 2000 Rating Decision

The Board has reviewed the record to determine whether the September 2003 IHP could be construed as a substantive appeal (of the June 2000 RO rating decision) filed in response to the February 2003 SOC.  38 C.F.R. § 20.202.  The Board notes that the September 2003 IHP was not submitted to the VA office which had jurisdiction over the Veteran's claim - the Oakland VA RO - as required by regulation.  38 C.F.R. §§ 20.201, 20.300 (2011); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that hearing testimony before the Board cannot constitute a valid NOD because it was not to the RO).

Moreover, the September 2003 IHP was not timely submitted to the VA RO within one year of issuance of notice of the June 2000 rating decision, or within 60 days of the March 2003 SOC.  38 C.F.R. § 20.302.  As such, the September 2003 IHP will not be construed as a timely substantive appeal.  See Bernard, 4 Vet. App. at 390 (holding a substantive appeal was untimely).  No exception to timeliness has been recognized in this case.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).

Whether September 2003 IHP was NOD to February 2003 DRO Decision in SOC 

The Board has also considered whether the September 2003 IHP could be construed as a NOD on the DRO's determination in the February 2003 SOC regarding the effective date of the grant of service connection for the psychotic disability.  In the February 2003 SOC (mailed to the Veteran in March 2003) the DRO found an earlier effective date warranted for the service connection finding for a psychotic disability.  The DRO found that, rather than February 21, 1992, February 11, 1992 should be the effective date for the grant of service connection for the psychotic disability.  If the September 2003 IHP were construed as a NOD on this issue, then that would necessitate the issuance of a SOC specifically addressing the issue of an earlier effective date for the grant of service connection for a psychotic disability.  

The record indicates, however, that the September 2003 IHP was not a NOD with regard to the service connection effective date issue.  First, the September 2003 IHP was submitted to the Board, not to the Oakland RO, the VA office that had jurisdiction over the claim.  38 C.F.R. § 20.300; see also Beyrle, 9 Vet. App. at 28.  

With regard to wording and context the September 2003 IHP, the IHP did not identify or refer specifically to the February 2003 determinations.  The IHP did not express disagreement with the February 2003 adjudication of effective date for service connection or initial rating for service-connected psychotic disorder.  No mention of the DRO's SOC is found in the September 2003 IHP.  The IHP also did not specify disagreement with the DRO SOC adjudication regarding an earlier effective date for service connection for a psychotic disability.  The IHP only expressed a desire for higher rating for the psychiatric disorder, but nothing in the language or the context of the IHP expresses disagreement on either question.  38 C.F.R. § 20.201.  See Garlejo v. Brown, 10 Vet. App. 229, 233-34 (1997) (holding that "[e]ven a liberal reading of the appellant's letter does not yield his disagreement with the denial . . . Therefore, no NOD was ever filed"); see also Allin v. Brown, 10 Vet. App. 55, 58 (1997) (stating the mere submission of evidence, in the absence of a statement identifying some disagreement with the rating decision, is not a NOD).  

Though the IHP requests a higher rating for the psychotic disability, and even specifically argues for an earlier effective date for service connection for headaches, it notably, by contrast, does not address the question of the effective date for service connection for a psychotic disability.  Indeed, the statement cannot be construed as "dissatisfaction or disagreement with an adjudicative determination by the [AOJ] and a desire to contest the result."  38 C.F.R. § 20.201.  See Jarvis v. West, 12 Vet. App. 559, 561 (1999) (in determining whether a written communication constitutes an NOD, the actual wording of the communication and the context in which it was written must be considered).  

Moreover, though the September 2003 IHP was submitted to the Board within a year following the February 2003 DRO decision, even assuming, arguendo, that the February 2003 DRO decision was a rating decision to which a NOD could have been entered (rather than an issue to which finality had already attached before September 2003), the September 2003 IHP was not timely submitted to the RO within one year of that decision, as required by regulation.  38 C.F.R. § 20.300.  Indeed, the Veteran did not effectively provide notice to the RO of the content of the September 2003 IHP, or of any type of disagreement he specifically had with the February 2003 determinations, until he submitted a statement to the RO in November 2004 (addressed further below), which is over one year following the February 2003 DRO determination.  38 C.F.R. § 20.302.

Furthermore, as explained above, at the time of the September 2003 IHP, the Veteran had already filed a timely NOD on the initial rating and earlier effective date questions, the RO had already issued a SOC on these questions, the time to appeal such issues had expired, and the Veteran had not filed a timely substantive appeal, thus rendering the June 2000 and February 2003 earlier effective date adjudications final.  For this reason, it was not legally possible in September 2003 to enter a NOD to the effective date on the then final issue of earlier effective date for service connection for psychotic disability.  

For these reasons, the Board finds that the September 2003 IHP submitted to the Board cannot be construed as an NOD or as a substantive appeal.  Rather, the September 2003 IHP amounted to an informal claim for increased rating for the service-connected psychotic disability, as it expressed a desire for a higher rating for the psychotic disorder in the period after the initial rating decision became final.  

In a December 2003 decision addressing claims not currently on appeal, the Board noted the September 2003 IHP but did not refer it to the RO for appropriate development.  

In a statement received on November 29, 2004, the Veteran referred to the September 2003 IHP, and expressed "disagreement" with the RO's February 2003 SOC, which denied a "higher evaluation" for the service-connected psychotic disability.  In the November 2004 statement, the Veteran also reiterated his contention that an earlier effective date should be assigned for service connection for the psychotic disability.    

In the October 2005 rating decision on appeal, the RO responded to the Veteran's November 2004 statement.  The RO correctly construed the November 2004 statement as a claim for increased rating for the service-connected psychotic disability because it, as with the September 2003 IHP, could not be construed as a timely appeal of the February 2003 determinations.  38 C.F.R. §§ 20.202, 20.302.  Moreover, the RO correctly did not address anew the finally decided claim for an earlier effective date for service connection for the psychotic disability.  See Rudd, supra.  

In the October 2005 decision, the RO found a 100 percent rating warranted from November 29, 2004, and a 70 percent rating still warranted prior to that date.  In the October 2006 NOD, the Veteran generally challenged the October 2005 rating decision denying entitlement to an increased rating.  In the subsequent May 2007 SOC, the RO denied the claim which the Veteran appealed to the Board in June 2007 - i.e., entitlement to an earlier effective date for the award of a 100 percent schedular rating for the psychotic disability.  

In the October 2006 NOD, the Veteran also reiterated his contention that an earlier effective date should be assigned for the finding of service connection for his psychotic disability.  As explained, the determination of effective date for service connection became a final decision; therefore, the Veteran's assertion of earlier effective date for the grant of service connection amounts to no more than a legally invalid attempt to raise a freestanding claim for earlier effective date.  See Rudd, supra.  Correctly, in both the October 2005 RO rating decision or the May 2007 SOC, the RO did not address the Veteran's renewed assertion as to an earlier effective date for service connection for the service-connected psychotic disability.  

In January 2011, the Board addressed the claim appealed in the Veteran's June 2007 substantive appeal that grew out of the September 2003 increased rating claim, which was characterized as entitlement to an earlier effective date for the award of a 100 percent schedular rating for the psychotic disability.  The Board in part granted the Veteran's appeal by finding that the 100 percent rating should be effective December 15, 2003, rather than November 29, 2004.  The Veteran appealed that decision to the Court.  

In revisiting this issue, the Board has reconsidered the import of the September 8, 2003 IHP submitted to the Board.  That statement is at the crux of the February 2012 Joint Motion cited in the Court's remand Order.  As discussed earlier, the Board now finds that the September 8, 2003 IHP statement comprised a claim for increased rating for the service-connected psychotic disability.  See 38 C.F.R. § 3.155 (2011).  Hence, inquiry into the appeal for an earlier effective date for the assignment of a 100 percent rating should commence from September 8, 2003, rather than from November 29, 2004.  

As such, the Board will again review the evidence of record.  This time the Board will assess whether the 100 percent rating should be effective prior to December 15, 2003 - i.e., to as early as September 8, 2002.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2) (the effective date with respect to an increase in disability will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise the effective date for the increased rating is the date of receipt of claim).  As the Veteran has been rated as 70 percent disabled for his service-connected psychotic disability since 1992, the Board will limit its analysis to whether a 100 percent rating was warranted at any time between September 8, 2002 and December 15, 2003.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

A 70 percent rating is warranted for a service-connected psychotic disability where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9210-9304.  

In assessing whether a 70 or 100 percent rating was warranted between September 8, 2002 and December 15, 2003, the Board has reviewed again the medical evidence of record, which consists of VA outpatient treatment records.  These records, dated from April 2002 to June 2004, show that the problems associated with the Veteran's psychotic disability were reviewed in June 2003.  At that time, it was noted that the Veteran was on no medications and denied loss of sleep, poor appetite, guilt, and hopelessness.  It was noted that his energy was good, his mood was good and he was able to concentrate.  The Veteran denied any depression.  

The Veteran was again seen for VA treatment on December 15, 2003, at which time he reported having had no sleep for three days, racing thoughts, mood swings, anxiety and feelings that he had failed his wife.  Mental status examination showed that his thinking was tangential and speech was pressured.  He stated that he had a history of visions since childhood and believed that he had the gift of prophecy from God.  He was grandiose in his beliefs and his affect was very anxious.  He did deny suicidal and homicidal ideation.  Medication was suggested.  

The outpatient treatment report dated on December 15, 2003 shows a significant increase in disability associated with the Veteran's psychosis, which was essentially confirmed on examination by VA in June 2005.  As such, the Board again finds that this represents the date it became factually ascertainable that an increase to 100 percent in disability had occurred.  Outpatient records six months earlier showed that the Veteran's disability had not reached this level of severity.  Therefore, an effective date for the increase in rating to 100 percent is not warranted prior to December 15, 2003, the date awarded in the January 2011 Board decision.  The Board recognizes that the September 2003 IHP comprised a claim for increased rating under 38 C.F.R. § 3.155.  However, December 15, 2003 is the proper effective date for the award of the 100 percent rating because it is the date that entitlement arose, which is later than the date of claim for increase.  38 C.F.R. 
§ 3.400(o)(2).

In summary, the September 2003 IHP cannot be construed in any way as a NOD, to either the June 2000 rating decision or February 2003 DRO determination in the SOC, or as a timely substantive appeal regarding the effective date for the grant of service connection for a psychotic disability.  The effective date for the grant of service connection for the psychotic disability remains final, and no question of earlier effective date for service connection for a psychotic disability remains on appeal.  The date of receipt of claim for increased rating in the issue on appeal is September 8, 2003.  While the September 2003 IHP is an informal claim for increased rating for a service-connected psychotic disability, the evidence first shows entitlement to a 100 percent rating on December 15, 2003.  As December 15, 2003 is later than the date of receipt of claim for increase, it is the proper effective date for the increase, that is, the proper "effective date" for the 100 percent rating.  38 C.F.R. § 3.400(o)(2).      


ORDER

An effective date earlier than December 15, 2003, for a 100 percent schedular rating for a psychotic disability, is denied.  


REMAND

In its January 2011 decision, the Board remanded an issue regarding the Veteran's competency to receive VA disability compensation benefits.  38 C.F.R. § 3.353(a) (2011).  The Board requested that an additional VA examination be conducted into whether the Veteran is competent in this regard, and that the issue then be readjudicated.  The record indicates that the Veteran underwent such an examination in June 2011, and that the examiner offered an opinion favorable to the Veteran.  However, the record does not indicate that the issue has been readjudicated.  The record contains neither an RO rating decision finding the Veteran competent, nor a Supplemental SOC (SSOC) continuing the finding that the Veteran is not competent.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the issue of competency is again REMANDED for the following action:

The RO should adjudicate the issue of the Veteran's competency to handle direct receipt of VA funds.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a SSOC and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


